Citation Nr: 0810362	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  06-04 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for left knee disability.   



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1968 to August 1970 with subsequent duty in the 
reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Seattle, Washington Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A Travel Board hearing was held 
before the undersigned in February 2008; a transcript of the 
hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At his February 2008 hearing and in earlier statements the 
veteran testified that he injured his knee sometime between 
August 1970 and December 1970, while aboard ship during 
weekend Naval Reserve service.  He stated he was down in 
front of the bilge, helping a welder grinding material and 
welding some stuff.  He indicated he was straddling the beam 
and using the grinder when it slipped off and got into the 
side of his knee.  In response to the injury, he stated, he 
went over to the San Clemente Naval Air Station where the 
knee was bandaged.  He reported the staff at the air station 
indicated that they were in a hurry so they did not actually 
stitch the knee up.  The veteran's representative then 
pointed out that the veteran had a scar in the area.  The 
veteran further testified that he had not previously injured 
the left knee in a way to produce such a scar.  

The record shows that the veteran attempted to obtain a 
record of his treatment for the injury from the National 
Personnel Records Center (NPRC) but was not successful.  He 
also noted that the records of treatment should have been 
housed (at least at some point) at the Naval Station in Sand 
Point, Seattle but the record does not appear to indicate 
whether the veteran also requested records of any treatment 
from this station.  Also, it does not appear that the RO 
affirmatively attempted to obtain any existing records of 
this treatment from any source.  Additionally, the Board 
notes that the record contains evidence in the form of a 
November 2004 private medical record and subsequent June 2006 
VA medical record showing that the veteran has some level of 
current left knee disability.  

As the Board finds the testimony regarding the veteran's 
injury credible, further development by the RO is necessary 
to attempt to obtain documentation of the treatment the 
veteran received for his left knee injury.  Regardless of 
whether actual documentation is found, the veteran should 
subsequently be scheduled for a VA examination to determine 
whether his current knee disability is related to the knee 
injury in service. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the veteran to 
identify with as much specificity as 
possible when the 1970 injury to his left 
knee during reserve service occurred.  The 
RO should then attempt to obtain 
documentation of treatment for the injury 
from all potential sources including the 
NPRC, the Sand Point Naval Station in 
Seattle and the San Clemente Naval Air 
Station.  

2.  The RO should ask the veteran to 
identify all sources of treatment or 
evaluation he has received for his left 
knee disability from June 2006 to the 
present and should secure copies of 
complete records of the treatment or 
evaluation from all sources identified.  

3.  The RO should then arrange for a VA 
examination by an appropriate physician to 
determine the nature and etiology of the 
veteran's current left knee disability.  
Included in this determination should be 
an assessment of whether the veteran's 
scar causes any impairment independent of 
the veteran's overall knee pathology.  The 
veteran's claims folder should be made 
available for review by the examiner in 
conjunction with the examination.  Any 
indicated tests should be performed.  The 
examiner should then provide an opinion 
whether such disability is at least as 
likely as not related to the veteran's 
injury during Naval Reserve service in 
1970.  The examiner should explain the 
rationale for the opinion given.   

4.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and provide the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



